Citation Nr: 0102466	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-17 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of degenerative joint disease of the first 
metatarsal phalangeal joint, bilaterally, rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971, and from April 1982 to March 1997.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at St. Petersburg, 
Florida, that granted service connection for the disability 
at issue.  The 10 percent rating was made effective from the 
date of the grant of service connection, April 1, 1997.  

The veteran had a personal hearing on his appeal before a 
Decision Review Officer at the RO in February 2000.  A 
complete transcript is of record.  


FINDING OF FACT

Degenerative joint disease of the first metatarsal phalangeal 
joint, bilaterally, is manifested by no more than X-ray 
evidence of arthritic involvement.  


CONCLUSION OF LAW

Degenerative joint disease of the first metatarsal phalangeal 
joint, bilaterally, is not more than 10 percent disabling.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On a VA examination in January 1998, the veteran complained 
of stiffness and difficulty ambulating when he first got up 
in the morning.  He was not too uncomfortable.  Gait was 
normal.  X-ray examination showed mild bilateral first 
metatarsophalangeal degenerative joint disease.  

Private clinical records dated in August 1999 show that the 
veteran had a flare-up of toe pain in May 1999 and could 
hardly get around.  He occasionally had pedal edema.  X-ray 
examination confirmed bilateral osteoarthritic degenerative 
changes at the first metatarsal phalangeal joint.  
Periarticular spurs were visualized at these joints.  A 
little soreness of the toes was reported in September 1999.  

During the February 2000 hearing, the veteran testified that 
he could no longer mow his lawn because, after walking behind 
the mower for 10 or 15 minutes, his feet hurt and swelled.  
If he did any kind of work, he reportedly experienced a lot 
of foot pain.  After he sat for a long time at home or even 
in a restaurant he could not get up and walk right away 
because of foot pain.  When he first stood up, there was a 
lot of pain and stiffness for the first half-hour to 45 
minutes.  He testified that he could no longer ride a bicycle 
or run.  He could no longer take walks.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).

In addition, in evaluating increased ratings, consideration 
will be given to whether higher ratings are available under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of shoulder pain could significantly limit 
functional ability during flare-ups or when the arm was used 
repeatedly, thus warranting a higher evaluation under 38 
C.F.R. § 4.40.  Moreover, the Board will consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 
Vet. App. at 207.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003 (2000).  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Code, a rating of 10 percent is warranted for each major 
joint or groups of joints affected by limitation of motion, 
to be combined, not added under DC 5003.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. 4.71a, Code 5003.

Historically, the veteran filed a claim for service 
connection for degenerative joint disease of the first 
metatarsal phalangeal joint, bilaterally, and a non-
compensable evaluation was assigned by rating decision dated 
in March 1998.  He disagreed with the initial rating, which 
was subsequently increased to a 10 percent evaluation by 
rating decision dated in February 2000 and made effective for 
the entire appeal period.  However, the Board notes that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, as the veteran has not withdrawn 
the appeal, the issue of an increased evaluation above the 
current 10 percent remains in appellate status.  Further, the 
issue before the Board is taken to include whether there is 
any basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the statement 
of the case and the supplemental statements of the case have 
indicated that all pertinent evidence has been considered, 
and the RO has determined that a 10 percent rating is to be 
assigned for the entire period at issue, the Board can 
proceed with its review without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board finds that the current rating contemplates the 
veteran's currently-demonstrated complaints of pain and 
functional loss due to pain from degenerative joint disease 
of the first metatarsal phalangeal joint, bilaterally.  No 
limitation of motion, to include any associated with 
swelling, muscle spasm or satisfactory evidence of painful 
motion, is manifested.  While the veteran has testified to 
functional loss due to pain by way of various restrictions on 
his activities, the physical examinations have shown no 
swelling of the affected joints, no gait abnormality, and no 
muscle spasms associated with the affected joints.  Moreover, 
considering the standards outlined in DeLuca, 8 Vet. App. 202 
(1995) and the provisions of 38 C.F.R. § 4.40 et seq., there 
is no basis on which to assign a higher rating.  No weakness, 
incoordination, fatigability, instability, tenderness, 
redness, heat, abnormal movement, atrophy, nor muscle wasting 
is shown to have resulted from degenerative joint disease of 
the first metatarsal phalangeal joint, bilaterally.  There is 
no basis under the schedular criteria for a rating higher 
than the currently-assigned 10 percent.  He is not shown to 
suffer from incapacitating exacerbations of degenerative 
joint disease of the first metatarsal phalangeal joint, 
bilaterally.  

The Board notes that VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
that requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2, which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that degenerative joint disease of the first 
metatarsal phalangeal joint, bilaterally warrants no more 
than a 10 percent evaluation.  

When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In the present case, it is not shown by the 
evidence that the veteran's foot disability causes marked 
interference with employment or has necessitated frequent 
periods of hospitalization.  Therefore, his disability is not 
so unusual or exceptional as to warrant referral of his case 
for consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Finally, as a preponderance of the evidence has been found to 
be against entitlement to higher rating for the veteran's 
foot disability, the evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).
ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease of the first metatarsal phalangeal joint, 
bilaterally, is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 



